UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 00-1665



ELSIE B.     CHURCH,    widow   of   Sylvester   Clark
Church,

                                                                Petitioner,

           versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                                Respondent.



On Petition For Review of an Order of the Benefits Review Board.
(98-0046-BLA)


Submitted:    July 20, 2000                       Decided:   August 3, 2000


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Elsie B. Church, Petitioner Pro Se. Christian P. Barber, Jennifer
U. Toth, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elsie B. Church, widow of Sylvester Clark Church, seeks review

of the Benefits Review Board’s decision and order affirming the

administrative law judge’s denial of black lung benefits pursuant

to 30 U.S.C.A. §§ 901-945 (West 1994 & Supp. 2000).   Our review of

the record discloses that the Board’s decision is based upon sub-

stantial evidence and is without reversible error. Accordingly, we

affirm on the reasoning of the Board.   See Church v. Director, Of-

fice of Workers’ Compensation Programs, BRB No. 99-601-BLA (B.R.B.

Feb. 29, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2